Citation Nr: 1528460	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  07-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in pertinent part, granted service connection for bilateral pes planus and assigned a noncompensable rating effective January 1, 2006.  

The Veteran presented testimony before the Board in February 2010; the transcript has been associated with the virtual record.

In June 2011, the RO increased the disability rating to 30 percent disabling retroactive to the original grant of service connection; the claim remained in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In May 2012, the Board denied the claim for an initial rating in excess of 30 percent for the service-connected bilateral pes planus, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court set aside the May 2012 decision and remanded the matter to the Board. In July 2014, the Board remanded the matter to the RO for additional development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition. 


FINDING OF FACT

For the entire initial rating period, the Veteran's bilateral pes planus was manifested by pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, partially relieved by orthopedic shoes or appliances; the bilateral pes planus has not been productive of marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for bilateral pes planus.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board would note that in May 2008, the RO sent an additional letter informing the Veteran of the criteria necessary to warrant increased ratings, to include the rating criteria for Diagnostic Codes 5276-5284.

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the testimony of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the September 2006 decision that assigned the initial noncompensable rating for the bilateral pes planus, and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   In June 2011, the RO increased the disability rating to 30 percent disabling retroactive to the original grant of service connection.  The claims remain in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's bilateral pes planus has been assigned a 30 percent rating for bilateral, severe, flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of welling on use, characteristic callosities.   38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 percent is assigned for bilateral, pronounced, flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliance.  Id.   

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial evaluation in excess of 30 percent is not warranted under the rating criteria for pes planus.  38 C.F.R. § § 4.7, 4.71a, Diagnostic Code 5276.  

The pertinent evidence is as follows.  On VA examination in May 2006, the Veteran  complained of bilateral foot pain occurring three to four times a month. 
The pain was described as radiating into his anterior shins.  His feet were stiff and achy during flare-ups.  The Veteran denied any swelling or redness.  He wore soft soled shoes without inserts. The Veteran complained of fatigue, lack of endurance and pain when standing greater than one hour or walking more than a couple of miles.  Physical examination of the feet revealed flat feet with weight bearing and non-weight bearing.  There was normal alignment of the Achilles tendon.  There was no varus or valgus was noted or malalignment present.  The Veteran was not tender to palpation on any part of the feet. The Veteran had normal range of motion of the ankle and toes.  Fatigue caused no change in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran was diagnosed with bilateral pes planus.

VA outpatient treatment records dated between 2008 and 2010 contain treatment of the Veteran's feet.  Predominantly, diagnoses included plantar fasciitis, resolving shin splints, myositis, tight Achilles tendon, and tight hamstring.  See e.g. entries dated December 2008, January 2009.

On VA examination in June 2009.  The Veteran complained of constant foot pain, together with aching and cramping.  Pain was said to be on a scale of 8 out of 10.  Pain was elicited by physical activity and stress and relieved by rest and Motrin.  The Veteran indicated he could function without medication at the time of pain.  He had stiffness and swelling at rest, but no pain, weakness, or fatigue. The Veteran reported that on standing or walking he had pain, stiffness, swelling, and fatigue. The Veteran wore soft shoe insoles.  

Physical examination of the feet revealed tenderness.  But there was no painful motion, edema, disturbed circulation, weakness, atrophy of muscles, heat, redness, or instability.   There was no tenderness on either foot with palpitation of the plantar surface.  Bilaterally, alignment of the Achilles tendon was normal.  Pes planus was present.  Also bilaterally, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or eversion of the foot.  The Veteran did not have limitation with standing or walking.  He did require shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, foot supports, or built-up shoes.  The Veteran was diagnosed with bilateral pes planus demonstrated on x-ray examination.  The examiner indicated there was no significant bone, joint, or soft tissue abnormalities of the feet.  Bilateral pes planus had no limiting effect on either the Veteran's usual occupation or daily activities.

The Veteran was afforded an additional examination in December 2010.  He indicated that his pes planus was getting progressively worse.  He complained of left foot pain and heat on the bottom of his foot.  He also complained of redness along both metatarsals on the plantar aspect.  He further complained of stiffness, fatigability, weakness, and lack of endurance.  As to his right foot, he complained of flare-ups occurring weekly or more often.  He informed the examiner that he was unable to stand for more than a few minutes, and unable to walk more than a few yards.   The examiner found no evidence of instability or abnormal weight bearing.  There was evidence of painful motion and tenderness on the plantar aspects of both feet.  Achilles alignment was normal in weight bearing and non-weight bearing positions.  There was no forefoot or midfoot malalignment.  Pronation was not present.  An arch was not present on either weight bearing or non-weight bearing examination.  There was Achilles tendon pain on manipulation.  There was no muscle atrophy of either foot.  MRI examination showed right foot fasciitis along the posterior tibia tendon near the insertion.  No significant left foot abnormalities were observed. 

The examiner indicated that the Veteran, in his current job, was permitted to sit and prop his feet up for most of the day.  The Veteran stated that he still needed to walk in the course of his job, and that there was a distance of 200 yards between where he parked his car to the office.  The Veteran was diagnosed with both bilateral pes planus and plantar fasciitis.  The examiner indicated that the conditions had a significant effect on his occupation due to decreased motion, weakness or fatigue, decreased strength, and lower extremity pain.  The Veteran reported being assigned different work-related duties and increased absenteeism.  He further stated that he missed two weeks of work in the past year.  The Veteran indicated that he needed to wear extra wide shoes, and that he usually wore custom inserts although they did not fit all of his shoes. The examiner opined that the Veteran was employable at a desk job, as the Veteran's employer allowed him to elevate his feet. 

The RO sought an opinion as to any impact on employability and any functional impairment from bilateral pes planus in August 2011.  The examiner reviewed podiatry notes and found that the Veteran had chronic foot pain associated with his bilateral pes planus.  The examiner opined the Veteran could work with restrictions on weight bearing and walking distances due to his pes planus-related foot pain.

In September 2014, the Veteran was afforded an additional examination.  The examiner indicated the Veteran had been diagnosed with bilateral pes planus and plantar fasciitis.  The Veteran complained of throbbing and aching pain in his feet.  He reported flare-ups that impacted the function of his feet (gets worse when he put weight on his feet).  The Veteran indicated that he had to elevate his feet when he was sitting because of pain.  

Physical examination revealed pain on use of both feet.  Pain was accentuated on use and there was pain on manipulation of the feet.  There was indication of swelling on use and characteristic callouses.  The Veteran used arch supports, built-up shoes and orthotics with no relief.  The Veteran had extreme tenderness on the plantar surfaces of both feet.  He also had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity of either feet or marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  He did not have inward bowing of the Achilles tendon or marked inward displacement and severe spams of the Achilles tendon (rigid hindfoot) on manipulation of both feet.  He did not have Morton's neuroma, metatarsalgia, hammertoe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones.  The examiner indicated the Veteran had pain on movement, weightbearing, and non weight-bearing.  He had swelling, disturbance of locomotion, and interference with sitting and standing.  There was functional loss due to pain, during flare-ups.  The Veteran had to sit down.  The conditions impacted his ability to perform occupational tasks in that he had to put his feet up on the chair to alleviate constant throbbing and aching.  

The examiner found that tenderness on the plantar surface was due to plantar fasciitis, as well as decreased endurance, range of motion, and fatigue.  There was no weakness or myositis noted on examination that day.  The Veteran's pes planus was improved partially by orthopedic shoes or appliances.  His pes planus was characterized as mild to moderate.  Limitations from pes planus included pain with excessive ambulation or prolonged standing.  

In sum, the evidence shows the Veteran's bilateral pes planus has been productive of pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, which warrants a 30  percent rating.  The Board would note, however, that at no time has the pes planus been productive of marked deformity, which is also part and parcel of the rating criteria for a 30 percent evaluation.  In looking at the criteria for the next higher rating, while the Veteran had extreme tenderness of the plantar surfaces of the feet, this has been attributed to the non-service connected plantar fasciitis.  Though the Veteran's pes planus was only partially relieved by orthopedic shoes or appliances, the Veteran has not had marked pronation, marked inward displacement, or severe spasm of the tendo Achillis on manipulation to warrant a 50 percent rating.  Thus, the disability picture more nearly approximates the criteria for the currently assigned 30 percent rating and no higher.  38 C.F.R. § 4.7.

At this juncture, the Board would note that in a July 2013 Memorandum Decision, the Court set aside the Board's May 2012 decision and remanded the matter for proceedings consistent with its decision.  The Court specifically found the Board failed to consider whether the Veteran's subjective complaints were accounted for in the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5276, or whether the Veteran's pes planus was more appropriately rated under other analogous rating criteria for the feet, notably Diagnostic Code 5284 for foot injuries.  The Court additionally found that the Board failed to consider whether plantar fasciitis was related to the service-connected pes planus or was considered part of his initial claim for benefits ("bilateral flatfeet foot condition pain").  See August 2005 Application for Compensation.

The Veteran claimed that the rating criteria for bilateral pes planus (Diagnostic Code 5276) did not contemplate his complaints of decreased endurance and range of motion, myositis, weakness, and fatigue.  As indicated above, the Veteran has been variously diagnosed with bilateral pes planus and plantar fasciitis.  In July 2014, the Board remanded the matter for additional examination to determine which symptoms were attributed to the service-connected pes planus as opposed to any other nonservice-connected foot disabilities which may be present at the time.  This was accomplished on VA examination in September 2014.  As noted above, the examiner found that tenderness on the plantar surface was due to plantar fasciitis, as well as decreased endurance, range of motion, and fatigue.  The Board additionally referred a claim of service connection for plantar fasciitis to the AOJ for consideration in the first instance.  The two issues were considered inextricably intertwined (i.e. Veteran argued that not all symptoms of his foot disability were accounted for in the current rating criteria assigned).  The RO denied service connection for plantar fasciitis in September 2014; to date the Veteran has not appealed the decision.  

The Board considered other applicable criteria for rating the feet in order to assign a higher rating; however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  The Board finds that all of the Veteran's symptoms, which are related to pes planus, are anticipated under Diagnostic Code 5276 and thus, it would be improper to rate under Diagnostic 5284.  

The Board has noted the Veteran's complaints of pain experienced in his feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a finding of pronounced, bilateral pes planus as to warrant a higher rating under Diagnostic Code 5276.  In addition, the Board again notes that the 2014 VA examiner clarified that decreased endurance, range of motion, and fatigue were due to the nonservice-connected plantar fasciitis.  Any functional loss due to pain caused by excessive ambulation or prolonged standing, is accounted for in the current rating.  

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral pes planus.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that while the Veteran has complained of effects on employment, to include having to put his feet up on the chair to alleviate constant throbbing and aching and having to avoid excessive ambulation or prolonged standing, he has not claimed that the bilateral pes planus renders him unemployable.  The Veteran has been found to be employable at a desk job, as he was able to elevate his feet.  He is able to work with restrictions on weight bearing and walking distances due to his pes planus-related foot pain.
As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral pes planus, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral  pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral pes planus reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on findings of pronounced flatfoot, which has not been shown in the current record and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not meet the criteria for a 50 percent rating.  As indicated above, there was no evidence of marked pronation or marked inward displacement or severe spasms of the tendo Achillis.  Extreme tenderness of the plantar surfaces of the feet has been attributed to the nonservice-connected plantar fasciitis.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular 

referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


